Citation Nr: 0523311
Decision Date: 08/24/05	Archive Date: 11/10/05

Citation Nr: 0523311	
Decision Date: 08/24/05    Archive Date: 09/09/05

DOCKET NO.  97-21 246	)	DATE AUG 24 2005
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas



THE ISSUE

Entitlement to service connection for congestive heart 
failure with hypertension.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Cooper, Counsel




INTRODUCTION

The veteran served on active duty from June 1973 to June 
1975.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 1996 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), in which the RO 
denied the benefit sought on appeal.  The veteran perfected 
an appeal of that decision.  In May 1999, the Board denied 
claims of service connection for diabetes mellitus and 
bronchitis and remanded the claim for service connection for 
congestive heart failure and hypertension.  The case was 
returned to the Board in August 2002.  

A September 2002 Board decision was vacated and remanded by 
the United States Court of Appeals for Veterans Claims 
(Court) in February 2003.  As a result of that decision, this 
case was again remanded by the Board in October 2003 and June 
2004, for further development.  



ORDER OF VACATUR

In a Board decision dated April 22, 2005, entitlement to 
service connection for congestive heart failure with 
hypertension was denied.  At the time of the Board's April 
22, 2005 decision, additional VA medical evidence was 
submitted to the RO in No. Little Rock Arkansas.  The Board 
considered the veteran's claim on the merits in the April 22, 
2005 decision; however, the additional VA records were not in 
the Board's possession, and therefore, the evidence was not 
considered.  The RO subsequently forwarded the additional 
evidence, with the claims file, to the Board for 
consideration.  

A decision of the Board may be vacated by the Board at any 
time upon request of the veteran or his representative, or on 
the Board's own motion if in rendering the decision the 
veteran was denied due process.  38 C.F.R. § 20.904 (2004).  
In order to give proper consideration to all of the relevant 
evidence and to insure compliance with due process 
requirements, in accordance with 38 C.F.R. § 20.904 the 
decision issued by the Board in April 2005 is hereby vacated 
as to the issue on appeal and a new decision will be issued.  




	                        
____________________________________________
	Kathy A. Banfield
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


Citation Nr: 0511546	
Decision Date: 04/22/05    Archive Date: 05/03/05

DOCKET NO.  97-21 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for congestive heart 
failure with hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. McBrine, Counsel








INTRODUCTION

The veteran served on active duty from June 1973 to June 
1975.  He also had service in the Naval Reserve.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1996 rating decision by the 
North Little Rock, Arkansas, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In May 1999, the Board 
denied claims of service connection for diabetes mellitus and 
bronchitis and remanded the claim for service connection for 
congestive heart failure and hypertension. The case was 
returned to the Board in August 2002.

A September 2002 Board decision was vacated and remanded by 
the United States Court of Appeals for Veterans Claims 
(Court) in February 2003.  As a result of that decision, this 
case was again remanded by the Board in October 2003 and June 
2004, for further development.  That development having been 
completed, the case again before the Board for appellate 
consideration.


FINDINGS OF FACT

Congestive heart failure with hypertension, first clinically 
diagnosed many years after service, is not of service origin 
or related to any events therein.


CONCLUSION OF LAW

Congestive heart failure with hypertension was not incurred 
in or aggravated by active service nor may it be presumed to 
have been incurred in service. 38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  See, 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duty to 
assist.  The new law also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29, 2001.  66 
Fed. Reg. 45,620-32 (Aug.29, 2001) (codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)). 

The Board notes that a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Court) invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  The 
Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCAA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  With respect to 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, on December 16, 2003, the President signed H.R. 
2297, the Veterans Benefits Act of 2003 (the Act).  Section 
701 of the Act contains amendments to 38 USC §§ 5102 and 
5103.  The Act contains a provision that clarifies that VA 
may make a decision on a claim before the expiration of the 
one-year VCAA notice period.  Veterans Benefits Act of 2003, 
P.L. 108- __ , Section 701 (H.R. 2297, December 16, 2003)

The record reflects that VA has made reasonable efforts to 
notify the veteran of the information and evidence needed to 
substantiate his claim.  The veteran was provided with a copy 
of the pertinent rating decision, an October 1996 statement 
of the case, supplemental statements of the case dated July 
2000, December 2003, and December 2004, and a VCAA letter 
dated June 2004.  These documents, collectively, provide 
notice of the law and governing regulations, as well as the 
reasons for the determination made regarding his claim.  

By way of these documents, the veteran was also specifically 
informed of the cumulative evidence already having been 
previously provided to VA or obtained by VA on his behalf.  
He was also informed of what evidence VA would obtain.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The record discloses that VA has met its duty to assist the 
veteran in obtaining any relevant evidence available to 
substantiate his claim.  All available relevant records 
identified have been obtained and associated with the claims 
folder.  The veteran received a VA examination during the 
course of this appeal.

The Board notes that the VCAA letters was mailed to the 
veteran subsequent to the appealed rating decision in 
violation of the VCAA, and the veteran was not specifically 
informed to furnish copies of any evidence in his possession 
as required by 38 C.F.R. § 3.159.  The Board, however, finds 
that in the instant case the veteran has not been prejudiced 
by this defect.  

In this regard, the Board notes the veteran was provided 
notice of the division of responsibility in obtaining 
evidence pertinent to the case and ample opportunity to 
submit and/or identify such evidence.  Therefore, under the 
circumstances, the Board finds that any error in the 
implementation of the VCAA is deemed to be harmless error.  
VA has satisfied both its duty to notify and assist the 
veteran in this case and adjudication of this appeal at this 
juncture poses no risk of prejudice to the veteran.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993


Background

The report of the veteran's entrance examination, dated March 
1973, indicates that the veteran's blood pressure at that 
time was 136/70.  The veteran's service medical records show 
that in July 1974, he was seen with urticaria and at that 
time, his blood pressure was 130/102.  On his May 1975 
service separation examination, his blood pressure was 
122/74. A chest x-ray was normal and the heart and vascular 
systems were clinically normal at that time.

Treatment records from a private facility from August 1991 to 
1996 show the veteran was seen for various conditions.  In 
August 1991 it was reported that that he had recently had a 
physical examination that showed he had severely elevated 
blood pressure.  He was started on hypertensive medication 
with a diagnosis of severe hypertension.  There are also 
additional subsequent medical records from that private 
facility showing continued treatment for hypertension.

VA outpatient treatment records show the veteran was seen in 
February 1996 for referral from a hospital in Ft. Smith for 
hypertension and congestive heart failure.  It was reported 
that he had had one previous hospitalization for congestive 
heart failure.  The diagnoses included hypertension and 
congestive heart failure.  The veteran continued to receive 
treatment at a VA facility for his cardiovascular disorders.

During a June 1996 VA hypertension examination, the veteran 
reported a history of hypertension dating back to 1973 when 
the diagnosis was made.  The diagnosis was malignant 
hypertension.  On a second VA examination for diseases of the 
heart by the same examiner in June 1996, the diagnoses were 
severe hypertension and congestive heart failure secondary to 
cardiomyopathy and left ventricular hypertrophy.

Pursuant to the May 1999 Board remand, a VA cardiologist 
reviewed the veteran's claims file and examined the veteran 
in August 1999.  He noted the veteran's blood pressure 
readings in service, and following examination diagnosed 
hypertensive cardiomyopathy, congestive cardiomyopathy, and 
diabetes mellitus.

The doctor stated that the veteran's hypertensive 
cardiomyopathy disease was not related to the single blood 
pressure elevation that was recorded in July 1974 in service.  
In support of his assertion, he noted that the veteran's 
blood pressure was normal on entry into service, and normal 
upon leaving the service, and there was nothing to indicate 
that the veteran had any blood pressure checks or reported 
problems with hypertension from 1975 until August 1991.

A report from a private physician dated October 2001 
indicates that the veteran had recently undergone a 
diagnostic cardiac catheterization which noted significant 
blockage.  The veteran had been recently seen due to left 
precordial tightness and pain in his left arm with mild 
shortness of breath.  The veteran was diagnosed at that time 
with unstable angina pectoris/arteriosclerotic heart 
disease/congestive heart failure, as well as insulin 
dependence diabetes mellitus, hypertension, a history of left 
kidney cancer, and dyslipidemia.

Received in December 2003 was discharge instruction sheet 
concerning hospitalization in 2001 which lists the veteran's 
medications.


Analysis

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§  1110, 1131.  

Additionally, where a veteran served continuously 90 days or 
more during a period of war or during peacetime service after 
December 31, 1946, and cardiovascular-renal disease becomes 
manifest to a degree of at least 10 percent within one year 
from the date of termination of service, such disease shall 
be presumed to have been incurred in or aggravated by 
service, even though there is no evidence of such a disorder 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004).

Service connection may be granted for any disease diagnosed 
after service when all the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2004).  

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2004).

Lay statements are considered to be competent evidence with 
regard to descriptions of symptoms of disease or disability 
or an injury.  However, when the determinative issue involves 
a question of medical diagnosis or causation, as here, only 
individuals possessing specialized training and knowledge are 
competent to render an opinion.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  The veteran does not possess 
any specialized training and it is not contended otherwise.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

In this regard, the service medical records show only the one 
isolated elevated blood pressure reading in service, 130/102, 
which was recorded in July 1974.  No other cardiovascular 
abnormality was shown.  Additionally, at the time of the 
separation examination, the veteran's cardiovascular system, 
to include a chest x-ray was normal.  In addition, the first 
postservice clinical evidence of cardiovascular disease was 
in August 1991, over 16 years after the veteran's seperation 
from service.  At that time hypertension was diagnosed.  

Furthermore, a VA cardiologist in August 1999, who indicated 
that he reviewed the veteran's record and found that the 
isolated blood pressure reading in service was not related to 
his present heart pathology, which was first shown many years 
after service.  

A VA examiner in June 1996 reported that hypertension was 
diagnosed in 1973.  However this medical history is not 
supported by the contemporaneous service medical records, and 
is clearly a recitation of the veteran's self-reported lay 
history, and not the result of medical analysis of historical 
records.  The Board finds more probative the August 1999 
opinion cited above, which was based on a full review of the 
veteran's service medical records.

Based on the evidence, the Board concludes that the 
preponderance of the evidence is against the claim for 
service connection for congestive heart failure with 
hypertension.  As the preponderance of the evidence is 
against the claim, the benefit-of-the-doubt doctrine does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) 
(West 1991); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 
(1990).


ORDER


Service connection for congestive heart failure with 
hypertension is denied.



	                        
____________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


